OPINION — AG — ** TRAVELING EXPENSES — BOARD — PAYABLE ** MEMBERS OF THE OKLAHOMA PLANNING AND RESOURCES BOARD, OTHER THAN THE EX OFFICIO MEMBERS, ARE ENTITLED TO RECEIVE COMPENSATION FOR THEIR SERVICES AT THE RATE OF $15.00 PER DAY " FOR EACH DAY SPENT IN ATTENDANCE " OF THE BOARD, AND THAT ALL MEMBERS OF THE BOARD, INCLUDING SAID EX OFFICIO MEMBERS, ARE ENTITLED TO BE PAID THEIR " ACTUAL LIVING AND TRAVELING EXPENSES INCURRED IN THE PERFORMANCE OF THEIR DUTIES " IN ACCORDANCE WITH THE STATUTORY PROVISIONS OF 74 Ohio St. 500.1 [74-500.1] — 74 Ohio St. 500.14 [74-500.14] (PER DIEM, TRAVEL, LODGING) CITE: 74 Ohio St. 344.9 [74-344.9], 74 Ohio St. 351 [74-351](B), 74 Ohio St. 500.1 [74-500.1], 74 Ohio St. 500.3 [74-500.3] (FRED HANSEN)